J-A21003-16


NON -PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
ESTATE OF LYDIA F. SHEARLDS                       IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
APPEAL OF:     DEREE J. NORMAN
                                                      No. 3061 EDA 2015


                Appeal from the Decree September 11, 2015
             In the Court of Common Pleas of Delaware County
          Orphans' Court at No(s): 384 OF 2015; File # 2315 -0941


BEFORE:   BENDER, P.J.E., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED NOVEMBER 08, 2016

      Deree J. Norman appeals pro se from the decree entered by the

orphans' court on September 11, 2015, that denied his petition seeking to

compel Michelle Shearlds to return personal property,   i.e.,   the West Catholic

class ring, which he claims was taken from the estate of Lydia         F.    Shearlds

without consent of the Executrix, Maria Slocum. After review, we affirm.

      Initially, we note that Mr. Norman's brief contains          a   list of ten

questions, but the argument section of his brief, which covers         a    little over

two pages,    is   not divided into separate sections as required by Pa.R.A.P.

2119(a) (stating, "[t]he argument shall be divided into as many parts as

there are questions to be argued, and shall have at the head of each part            ...


the particular point treated therein, followed by such discussion and citation

of authorities as are deemed pertinent ").    Based upon this error alone, the

arguments Mr. Norman attempts to put forth are difficult to assess, but we

choose not to quash the appeal for this reason.
J-A21003-16



          Rather, we review this case in relation to the issues raised, but also

conclude that the orphans' court correctly determined that Mr. Norman did

not have standing to file the petition to compel.                Having examined the

certified record, Mr. Norman's brief,' the applicable law, and the thorough

opinion authored by the Honorable Chad              F.   Kenny, President Judge of the

Court of Common Pleas of Delaware County, dated February 2, 2016, we

conclude that Judge Kenny's well- reasoned opinion properly disposes of the

issues presented.       Accordingly, we adopt Judge Kenny's opinion as our own

and affirm the September 11, 2015 decree on that basis.

          Decree affirmed.

Judgment Entered.




J: seph   Seletyn,
           D.
Prothonotary


Date: 11/8/2016




'   No   other briefs were filed with this Court.


                                          -2